Opinion of the Court by
Judge Hardin:
The defense of the appellant admits that E. M. Farnler signed the name of the appellant to his bond as guardian of his infant son under a paper purporting to be a power of attorney authorizing him to do so, which was attested and proved by the witness Ruffner, but the appellant sought to avoid the bond on the alleged ground that Farnler fraudulently procured his signature to the power of attorney by deceiving him as to the nature of the paper and its object, and effect, when it was signed. This issue devolved on the defendant the burden of proving the facts alleged in avoidance of the bond.
It seems to us that the testimony of Ruffner and others tending to sustain the defense is neutralized by that of Farnler, corroborated as he is in a great measure by Slayed and that the judgment of the chancellor was authorized.